                  Case 18-70920             Doc 28        Filed 04/10/19 Entered 04/10/19 15:57:00                               Desc Main
                                                            Document     Page 1 of 9


Fill in this information to identify your case:

Debtor 1                      Derick Thomas Watson

Debtor 2                      Tracy Marie Watson
(Spouse, if filing)

United States Bankruptcy Court for the:       MIDDLE DISTRICT OF GEORGIA

Case number               18-70920                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                   Tallahassee Memorial Hospital

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $         4,680.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $   4,680.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
             Case 18-70920             Doc 28         Filed 04/10/19 Entered 04/10/19 15:57:00                                   Desc Main
                                                        Document     Page 2 of 9

Debtor 1   Derick Thomas Watson
Debtor 2   Tracy Marie Watson                                                                    Case number (if known)    18-70920


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         4,680.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $           842.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $             0.00
     5e.    Insurance                                                                     5e.        $              0.00     $           250.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $             0.00
     5g.    Union dues                                                                    5g.        $              0.00     $             0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $        1,092.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        3,588.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $                0.00
     8d. Unemployment compensation                                                        8d.        $          0.00         $                0.00
     8e. Social Security                                                                  8e.        $        494.00         $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    VA Disability                                                     8f.  $            1,694.00   $                      0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                      0.00
     8h. Other monthly income. Specify: Tax Refund                                        8h.+ $              427.00 + $                      0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,615.00         $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,615.00 + $         3,588.00 = $            6,203.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $           6,203.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
             Case 18-70920                Doc 28          Filed 04/10/19 Entered 04/10/19 15:57:00                                    Desc Main
                                                            Document     Page 3 of 9


Fill in this information to identify your case:

Debtor 1                 Derick Thomas Watson                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                 Tracy Marie Watson                                                                          A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   MIDDLE DISTRICT OF GEORGIA                                                 MM / DD / YYYY

Case number           18-70920
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             11                   Yes
                                                                                                                                             No
                                                                                   Son                                  12                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,200.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              45.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
           Case 18-70920                  Doc 28          Filed 04/10/19 Entered 04/10/19 15:57:00                                      Desc Main
                                                            Document     Page 4 of 9

Debtor 1     Derick Thomas Watson
Debtor 2     Tracy Marie Watson                                                                        Case number (if known)      18-70920

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 561.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                750.00
8.    Childcare and children’s education costs                                                 8. $                                                300.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                 250.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 850.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                  10.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  231.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  366.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  761.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,124.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,124.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,203.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,124.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  79.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                   Case 18-70920                 Doc 28              Filed 04/10/19 Entered 04/10/19 15:57:00           Desc Main
                                                                       Document     Page 5 of 9

 Fill in this information to identify your case:

 Debtor 1                  Derick Thomas Watson
                           First Name                       Middle Name              Last Name

 Debtor 2                  Tracy Marie Watson
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF GEORGIA

 Case number            18-70920
 (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bridgecrest                                          Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2011 Cadilac CTS 56000 miles                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         DiTech Financial LLC                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        291 Fort Road Fort Fairfield, ME                  Reaffirmation Agreement.
    property              04742 Aroostook County                            Retain the property and [explain]:
    securing debt:



    Creditor's         Fresh Start                                          Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2014 Toyota Rav 4 162000 miles                    Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 18-70920                  Doc 28              Filed 04/10/19 Entered 04/10/19 15:57:00                          Desc Main
                                                                       Document     Page 6 of 9

 Debtor 1      Derick Thomas Watson
 Debtor 2      Tracy Marie Watson                                                                     Case number (if known)    18-70920

     securing debt:



     Creditor's    Prestige Financial                                        Surrender the property.                                    No
     name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     Mitsubishi Eclipse Cross                            Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Derick Thomas Watson                                                      X /s/ Tracy Marie Watson
       Derick Thomas Watson                                                             Tracy Marie Watson
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        April 10, 2019                                                    Date    April 10, 2019



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
  Case 18-70920        Doc 28     Filed 04/10/19 Entered 04/10/19 15:57:00           Desc Main
                                    Document     Page 7 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA

In re: Derick Thomas Watson,                           *
       Tracy Marie Watson,                             *
             Debtors,                                  *      Chapter 13
                                                       *      Case No.: 18-70920
                                                       *
       Kristin Hurst,                                  *
              Trustee.                                 *

    AMENDED SCHEDULES I & J and ORIGINAL STATEMENT OF INTENTIONS

       Comes now Derick Thomas Watson and Tracy Marie Watson, Debtors in the above-

captioned case, and by and through their attorney and amends Schedules I & J and files the

original Statement of Intentions for Chapter 7 petition by inserting the attached Amended

Schedules I & J in lieu of the originals and the initial Statements of Intentions.

       This 10th day of April, 2019.

                                                       /s/ Christopher D. Hall
                                                       Christopher D. Hall
                                                       Attorney for Debtors
2301 Mimosa Drive
Valdosta, GA 31602
(229) 245-8817
Ga Bar No.: 318383
  Case 18-70920       Doc 28     Filed 04/10/19 Entered 04/10/19 15:57:00           Desc Main
                                   Document     Page 8 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF GEORGIA

In re: Derick Thomas Watson,                         *
       Tracy Marie Watson,                           *
             Debtors,                                *      Chapter 13
                                                     *      Case No.: 18-70920
                                                     *
       Kristin Hurst,                                *
              Trustee.                               *

                                CERTIFICATE OF SERVICE

       I certify I have furnished a true copy of the within and foregoing Amended Schedules I &

J and Original Statement of Intentions to: Trustee Kristin Hurst, Office of the Chapter 13 Trustee,

– ECF Notification; Trustee Walter Kelley, Office of the Chapter 7 Trustee – ECF Notification.

       This 10th day of April, 2019.

                                                     /s/ Christopher D. Hall
                                                     Christopher D. Hall
                                                     Attorney for Debtors
2301 Mimosa Drive
Valdosta, GA 31602
(229) 245-8817
Ga Bar No.: 318383
  Case 18-70920      Doc 28     Filed 04/10/19 Entered 04/10/19 15:57:00          Desc Main
                                  Document     Page 9 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF GEORGIA

In re: Derick Thomas Watson,                       *
       Tracy Marie Watson,                         *
             Debtors,                              *       Chapter 13
                                                   *       Case No.: 18-70920
                                                   *
       Kristin Hurst,                              *
              Trustee.                             *

                                         Verification

        I/We, Derick Thomas Watson and Tracy Marie Watson, Debtors in the above-styled
action, personally appeared before the undersigned officer duly authorized to administer oaths,
and after being duly sworn, do hereby certify that the facts contained in the foregoing Debtors’
Amendment to Chapter 13 Petition are true and correct to the best of our knowledge.


                                                   /s/ Derick Thomas Watson
                                                   Derick Thomas Watson

Sworn to and subscribed before me this
10th day of April, 2019.

/s/ Christopher D. Hall
Notary Public, State of Georgia
My commission expires: 2/11/2023

                                                   /s/ Tracy Marie Watson
                                                   Tracy Marie Watson

Sworn to and subscribed before me this
10th day of April, 2019.

/s/ Christopher D. Hall
Notary Public, State of Georgia
My commission expires: 2/11/2023
